DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or

(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I, claim(s) 1-5 and 9-11, drawn to sintered valve guide.
Group II, claim(s) 6-8 and 12, drawn to method of producing a sintered valve guide.
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
Groups I and II lack unity of invention because even though the inventions of these groups require the technical feature of a sintered valve guide with martensite phase in a structure cross-section is within a range from 1 to 10% of the matrix, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of US 6012703 A (as cited on the IDS) of Hayashi. As noted in the rejection of claims 1-3 and 9 below, Hayashi discloses a valve guide which is manufactured by a sintered alloy (Hayashi, col 1, lines 7-8) with the composition as shown in Table A below. As Hayashi discloses the same composition (see Table A) and applies the same method of pressing to the claimed density and sintering to produce a sintered valve guide (see rejection of claims 1-3 and 9 below), the technical feature would possess the same properties of an area ratio of the martensite phase in a structure cross-section is within a range from 1 to 10% of the matrix. Therefore the prior art teaches a sintered .
 
During a telephone conversation with Alan Schiavelli on March 17, 2022 a provisional election was made with traverse to prosecute the invention of Group 1, claims 1-5 and 9-11.  Affirmation of this election must be made by applicant in replying to this Office action. Claims 6-8 and 12 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.
Status of Claims
	Claims 1-12 are pending in the current application and claims 6-8 and 12 are withdrawn as directed to a non-elected invention leaving claims 1-5 and 9-11 examined below.
Claim Interpretation
Claim 1 uses the transitional phrase “having” in line 1. The transitional phrase “having” must be interpreted in light of the specification to determine whether open or closed claim language is intended, see MPEP § 2111.03(IV). Claim 1 recites that “a pore” i.e. one singular pore is dispersed in the matrix while in the specification it is noted in paragraph [0018] that “pores are dispersed in a matrix” (see also FIG. 1 and 2). It is therefore clear from the specification that applicant disclosed a microstructure which is open and not limited to a singular pore and therefore having is interpreted as an open transitional phrase. 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.


The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-2 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for a composition of 0.8 to 5.7% of Cu, 0.2 to 3.0% of Ni, 0.05 to 1.2% of P, and 0.5 to 1.5% of C, with a remainder composed of Fe and unavoidable impurities., does not reasonably provide enablement for all compositions wherein the martensite phase exists in a proportion such that an area ratio of the martensite phase in a structure cross-section is within a range from 1 to 10% of the matrix.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the invention commensurate in scope with these claims
There are many factors to be considered when determining whether there is sufficient evidence to support a determination that a disclosure does not satisfy the enablement requirement and whether any necessary experimentation is "undue." These factors include, but are not limited to:   
(A) The breadth of the claims;   
(B) The nature of the invention;   
(C) The state of the prior art;   

(E) The level of predictability in the art;   
(F) The amount of direction provided by the inventor;   
(G) The existence of working examples; and   
(H) The quantity of experimentation needed to make or use the invention based on the content of the disclosure. 
In re Wands, 858 F.2d 731, 737, 8 USPQ2d 1400, 1404 (Fed. Cir. 1988) 
 
The broadest reasonable interpretation of claims 1 and 2 encompasses all compositions that result in a sintered valve guide with a martensite phase exists in a proportion such that an area ratio of the martensite phase in a structure cross-section is within a range from 1 to 10% of the matrix. The specification discloses sufficient information for one of ordinary skill in the art to make the sintered valve guide with a composition of 0.8 to 5.7% of Cu, 0.2 to 3.0% of Ni, 0.05 to 1.2% of P, and 0.5 to 1.5% of C, with a remainder composed of Fe and unavoidable impurities.  However, the specification does not provide direction on how to select elements of a composition and choose parameters to go with the compositions to achieve the 1 to 10% martensite matrix.  At the time of filing, the state of the art was such that sintered valve guides and powder metallurgical parts made from iron are broadly known.  Thus, the disclosed singular compositional example with its associated processing parameters does not bear a reasonable correlation to the full scope of the claim. Taking these factors into account, undue experimentation would be required by one of ordinary skill in the art to practice the full scope of the claims as a person of ordinary skill would have to experiment with innumerable potential compositions and also experiment with sintering and cooling parameters to achieve the microstructure. 

Claims 2-5 and 9-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 recites the limitation “the martensite phase is of a size having an average diameter of 1 to 200 μm is a structure cross-section”. It is not clear if this means that the phase must be round, spherical, or of some other shape which has a diameter or, that the martensite phase must be 1 to 200 μm across in cross-section, or some other meaning. Claims 9-11 are also rejected as they depend from claim 2 and do not solve the above issue. 

Claims 3-4 recite compositions of the sintered valve guide and use the transitional phrase “comprising”. This phrasing is also used in claims 9-10. However, these claims also note that these compositions have “a remainder composed of Fe and unavoidable impurities”. Comprising is inclusive or open-ended and does not exclude additional, unrecited elements or method steps while composed of has been interpreted in the same manner as consisting of which excludes any element, step, or ingredient not specified in the claim, see MPEP § 2111.03. As these compositions use both open and closed phrasing, it is not clear whether the composition is open to other elements or not. Claims 5 and 11 are also rejected as they depend from claims 4 and 10 and do not solve the above issue.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-5 and 9-11 are rejected under 35 U.S.C. 103 as being unpatentable over US 6012703 A (as cited on the IDS) of Hayashi. 
As to claims 1-3 and 9, Hayashi discloses a valve guide which is manufactured by a sintered alloy (Hayashi, col 1, lines 7-8), meeting the limitation of having a metallic structure. Hayashi discloses the matrix structure can be constructed by only pearlite or composite structure of pearlite and bainite, or ferrite and/or martensite can be included in a part of the matrix structure (Hayashi, col 3, lines 8-11), thus Hayashi is disclosing a martensite phase and pearlite phase. Hayashi discloses that valve guide has an area-ratio of the pores with respect to 
While it is not clear whether the composition is open or closed, see 112(b) rejection above, for the purposes of applying prior art, Hayashi discloses the composition of the valve guide in comparison to the claimed ranges as shown in Table A below.
Table A
Element
Claim 3 and 9
Hayashi (Claim 7 unless otherwise noted)
Cu
0.8 to 5.7 mass%
1 to 10 wt% 
Ni
0.2 to 3 mass%
0 to no more than 3 wt%
P
0.05 to 1.2 mass%
No more than 0.2 wt% (Col 4, lines 5-6)
C
0.5 to 1.5 mass%
0.6 to 1.2 wt%
Fe
Remainder
balance


	Thus, Hayashi discloses ranges that match for Fe and fall inside the claimed range for C. Further, Hayashi discloses ranges for Cu, Ni, and P that overlap the claimed ranges. Hayashi also teaches that Cu is mixed to strengthen the matrix (Hayashi, col 3, line 25), that Ni is mixed to be diffused in the matrix so the hardness of the matrix increases (Hayashi, col 3, lines 40-41) and that P progresses the sintering and strengthens the matrix (Hayashi, col 4, lines 6-7). 
As the claimed ranges overlap or lie inside ranges disclosed by the prior art, a prima facie case of obviousness is established as it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to select the claimed composition of Cu, Ni and P over the prior art disclosure since the prior art teaches that Cu and P increases the strength and Ni increases the hardness throughout the disclosed ranges. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) . See MPEP § 2144.05 I.
	However, Hayashi does not explicitly disclose where the martensite phase exists in a proportion such that an area ratio of the martensite phase in a structure cross-section is within a range from 1 to 10% of the matrix. However, Hayashi discloses the claimed composition as shown in Table A above. 
Applicant notes in paragraph [0043] of the specification that the method of producing the sintered valve guide includes “preparing the raw material powder described above, molding this raw material powder into a substantially circular cylindrical shape, and sintering the thus obtained molded body” and the “molding conditions are set so as to achieve a molded body density of 6.8 to 7.2 Mg/m3 (6.8 to 7.2 g/cm3). The obtained molded body is sintered by heating in a non- oxidizing atmospheric gas under normal pressure conditions at a temperature within a range from 950 to 1,200°C.” Hayashi also discloses that 5% of a Cu powder and 1% of a graphite powder were blended with some Fe powders having various particle size distribution, then the powdered mixtures were compacted to form ring-shape test pieces having a density of 6.8 g/cm3 and the green compacts were sintered in a reducing atmosphere at a temperature of 1,130°C. for 60 minutes (Hayashi, col 6, lines 6-12). As Hayashi discloses the same composition (see Table A) and applies the same method of pressing to the claimed density and sintering to produce a sintered valve guide, a person of ordinary skill would expect the sintered valve guide to express the same properties of an area ratio of the martensite phase in a structure cross-section is within a range from 1 to 10% of the matrix. “Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established.” In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977), see MPEP § 2112.01(I).
 “Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established.” In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977), see MPEP § 2112.01(I).

With respect to claims 4 and 10, this has the same composition as in claims 3 and 9 with the addition of 0.01 to 1.5% of a machinability improver. Thus the elements Fe, C, Cu, Ni, and P are obvious for the reasons stated in the rejection of claims 1-3 and 9 above. Hayashi discloses that at least one of 0.01 to 0.5% by weight of BN (hexagonal boron nitride) and 0.05 to 1.0% by weight of MgSiO (e.g. enstatite) can be included as these additional elements are effective as solid lubricant, and function for breaking chips produced during machining (chip breaker effect), so that machinability is further improved (Hayashi, col 3, lines 53-59), meeting the limitation of a machinability improver.

With respect to claims 5 and 11, the claim is to where the machinability improver comprises, by mass, at least one of 0.01 to 0.5% of boron nitride, 0.05 to 1.0% of a magnesium prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985) (Court held as proper a rejection of a claim directed to an alloy of "having 0.8% nickel, 0.3% molybdenum, up to 0.1% iron, balance titanium" as obvious over a reference disclosing alloys of 0.75% nickel, 0.25% molybdenum, balance titanium and 0.94% nickel, 0.31% molybdenum, balance titanium. "The proportions are so close that prima facie one skilled in the art would have expected them to have the same properties."). See also Warner-Jenkinson Co., Inc. v. Hilton Davis Chemical Co., 520 U.S. 17, 41 USPQ2d 1865 (1997) See MPEP § 2144.05 I.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Joshua S Carpenter whose telephone number is (571)272-2724. The examiner can normally be reached Monday - Friday 8:00 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Hendricks can be reached on (571) 272-1401. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSHUA S CARPENTER/Examiner, Art Unit 1733                                                                                                                                                                                                        

/JOPHY S. KOSHY/Primary Examiner, Art Unit 1733